Title: From Thomas Jefferson to Albert Gallatin, 2 July 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Washington July 2. 05.
                  
                  The answer to Morris is perfectly well as it leaves the case open for decision as the fact or law shall be. I have dropt a line to Sheaff to address either yourself or the Comptroller on his case.—the prospect of avoiding a loan is really most pleasing. I observe mr Livingston is arrived, and the newspapers seem to suppose the call for the French money will soon take place. you have not told me when you propose to leave this place. I keep back my letter to mr Smith till you enable me to fix a day for his coming. Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               